UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7188



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED IBIDA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Walter E. Black, Jr., Senior District Judge. (CR-95-266-JFM, CA-
98-1726-B)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Ibida, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Ibida seeks to appeal the district court’s order deny-

ing his motion for a certificate of appealability.   Because Ibida

did not timely appeal the denial of his 28 U.S.C.A. § 2255 (West

Supp. 1999) motion, he is not entitled to a certificate of appeal-

ability.   Accordingly, we deny Ibida’s motion for a certificate of

appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2